DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is an initial office action in response to communication(s) filed on October 5, 2020.
Claims 1-9 are pending. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 5, 2020 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner. 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 8 is objected to because of the following informalities:  Claim 8 is not ended with a period (“.”), instead a commas (“,”) is recited at the end of claim 8 (version dated October 5, 2020).  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (U.S. Patent No. 6,426,751 B1, hereinafter as “Patel”) above, and further in view of Manion et al. (U.S. Patent No. 8,682,042 B1, hereinafter as “Manion”).
With regard to claim 1, the claim is drawn to an information processing apparatus (see Patel, i.e. in Fig. 4-5, disclose the system computer 402) comprising: 
a storage unit configured to store a font file including type face data and serif data (see Patel, i.e. in col. 4, ll 52-55 and in Fig. 4, discloses the font file 460, and “a computer system 402 can be used to define changes to a font, such a font stored in a font file 460, which may also be an input font file providing information such as a glyphName to glyphID mapping”, which at least implies “a storage unit”; also see teachings of Manion supplemented below with respect to “serif data”) ; and 
a processor configured to generate sans-serif character data which is image data of a sans-serif character on a basis of the type face data when a sans-serif font corresponding to the font file is selected in advance; to generate serif image data and to add the serif image data to the sans-serif character data generated on a basis of the type face data to generate serif character data when a serif font corresponding to the font file is selected in advance; and to output generated character image data (see Patel, i.e. in col. 1, ll 65 – col. 2, ll 21, discloses that “… in another computer having an instruction processor, random access memory, and data file memory; means for reading a feature file containing feature definitions expressed in a high-level feature definition language; means for parsing the feature file to generate internal representations of the feature definitions; means for storing the internal representation in the random access memory; means for converting the feature definitions into font table or subtable definitions; and means for writing out the table or subtable definitions into a font file stored in the data file memory”; also see teachings of Manion supplemented below with respect to “sans-serif character data”), 
wherein the type face data includes, for each character, a drawing definition for drawing a sans-serif character (see Patel, i.e. in col. 1, ll 7-16, discloses that “a set of characters with a particular design is called a "typeface". A digital font (referred to here simply as a "font"), such as a PostScript.RTM. font available from Adobe Systems Incorporated of San Jose, Calif. ("Adobe"), generally includes instructions (normally read and interpreted by rendering programs executing on programmable processors) for rendering characters in a particular typeface…”; also see teachings of Manion supplemented below with respect to “sans-serif character”), and 
wherein the serif data is data in which a type of the serif to be added and a position at which the serif is to be added are defined for each character (see teachings of Manion supplemented below).
The teachings of Patel do not explicitly disclose the aspects relating to “serif data” and “sans-serif character”. 
whether or not the particular font includes serifs. In the exemplary embodiment shown, the user providing data at the pharmacist work station is asked to indicate whether the particular font includes top serifs, bottom serifs or both. As can be appreciated from FIGS. 31 and 32, the presence of serifs at the top and/or bottom of characters may impact how characters are analyzed. Further in the exemplary embodiment the presence or absence of serifs can be used as values in a configuration file to help determine the nature of particular letters.   In the exemplary embodiment the user provides inputs related to whether the font includes serifs through one or more input devices such as a mouse in operative connection with the pharmacist work station. The values that a user inputs are represented in the XML schema shown in FIG. 30 by the serif values which are included in the schema in association with the particular type of named font [or as “the serif data is data in which a type of the serif to be added…”]. Of course it should be understood that these approaches are exemplary and in other embodiments other approaches may be used” (also see the additional details in claim 17, Fig. 31, 32 and etc.). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patel to include the limitation(s) discussed and also taught by Manion, with aspects relating to serif data and sans-serif font and etc., as the cited prior arts are at least considered to be analogous arts if not also in the same field of endeavor relating to character font processing arts. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have 
With regard to claim 8, the claim is drawn to the information processing apparatus according to claim 1, comprising a display, wherein when the sans-serif character data is generated, the processor causes the display to display a sans-serif character on a basis of the sans-serif character data generated (see Manion, i.e. in Fig. 1, disclose the one or more pharmacist workstations 40, 42, among others, having computer and display monitor; and further in col. 7, ll 4-15, discloses that “In the exemplary embodiment the interchange fax station 28 is in operative communication with one or more pharmacist work stations 40, 42. The pharmacist work stations 40, 42 comprise computers at which pharmacists can operate to review medication orders. The pharmacy system, in an exemplary embodiment, is operative to enable pharmacists to automate the process of converting physician medication orders on paper into electronic medication orders within the pharmacy system 24”; and finally, in Fig. 31-32, discloses an exemplary view of characters that include serifs at both the upper and lower extremities of the characters, and a further exemplary view of character which include serifs), and 
when the serif character data is generated, the processor causes the display to display a serif character on a basis of the serif character data generated (see Manion, i.e. in col. 34, ll 4-14, discloses that “Also included in the exemplary embodiment of the trainer screen 178, are data input values to indicate whether or not the particular font includes serifs. In the exemplary embodiment shown, the user providing data at the pharmacist work station is asked to indicate whether the particular font includes top serifs, bottom serifs or both. As can be appreciated from FIGS. 31 and 32, the presence of serifs at the top and/or bottom of characters may impact how characters are analyzed. Further in the exemplary embodiment the presence or absence of serifs can be used as values in a configuration file to help determine the nature of particular letters”, and in Fig. 31-32, discloses an exemplary view of characters that include serifs at both the upper and lower extremities of the characters, and a further exemplary view of character which include serifs). 
With regard to claim 9, the claim is drawn to an image forming apparatus comprising: a printer; a storage unit configured to store a font file including type face data and serif data; and a controller configured to generate sans-serif character data which is image data of a sans-serif character on a basis of the type face data when a sans-serif font corresponding to the font file is selected in advance; to generate serif image data and to add the serif image data to the sans-serif character data generated on a basis of the type face data to generate serif character data, when a serif font corresponding to the font file is selected in advance; and to print out generated character image data, wherein the type face data includes, for each character, a drawing definition for drawing a sans-serif character, and wherein the serif data is data in which a type of the serif to be added and a position at which the serif is to be added are defined for each character (instant claim is similarly rejected for at least the rationales set forth in discussion of claim 1 above, including the teachings of Manion, also incorporated by reference herein; in addition, in Manion, i.e. in col. 19, ll 65 – col. 20, ll 13, discloses “a default printer” at the pharmacist work station, by disclosing that “…    another option in the exemplary embodiment is an autoprint on dispatch to offline feature. This feature when selected sends every image dispatched to the offline folder and its annotations to the default printer. The offline folder is a special feature that allows the pharmacist to fulfill order requests while the pharmacy order system may be unavailable. This may occur due to malfunctions or other problems with the . 
Allowable Subject Matter
With regard to Claims 2-7, claims are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming the corresponding rejections and/or objection (if any) set forth in the Office Action above.
The following is a statement of reasons for the indication of allowable subject matter:  
With regard to claim 2, the closest prior arts of record, Patel and Manion, do not disclose or suggest, among the other limitations required in the claim and the claim(s) depending from, the additional required limitation of “the information processing apparatus according to claim 1, wherein when generating the serif character data with a horizontal serif protruding in both right and left directions from an end of a line of a character, the processor draws a bisection image, copies image data of the bisection image, combines original image data of the bisection image with image data of an inverted image obtained by inverting the bisection image in a right-left direction after copying, to generate horizontal serif image data, and wherein the bisection image is an image obtained by dividing the horizontal serif into two vertically at a center in the right-left direction”.  These additional features in combination with all the other features required in the claimed invention, are neither taught nor suggested by Patel and Manion. 
With regard to claims 3-6
With regard to claim 7, the closest prior arts of record, Patel and Manion, do not disclose or suggest, among the other limitations required in the claim and the claim(s) depending from, the additional required limitation of “the information processing apparatus according to claim 1, comprising a font cache area for caching the sans-serif character data, wherein if the sans-serif font is selected in advance, and when the sans-serif character data of a character to be output is cached in the font cache area, the processor does not generate the sans-serif character data of the character, and performs an output with a use of the sans-serif character data being cached; and if the serif font is selected in advance, and when the sans-serif character data of a character to be output is cached in the font cache area, the processor does not generate the sans-serif character data of the character and adds the serif image data to the sans-serif character data being cached to generate serif character data”.  These additional features in combination with all the other features required in the claimed invention, are neither taught nor suggested by Patel and Manion. 
Therefore, claims 2-7 are objected to.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Adamson, III (U.S. Patent No. 10,878,172 B1) disclose an invention relates to methods, systems and computer program products for allowing characters defined by fonts to be displayed and/or otherwise used by an operating system even if the associated fonts do not exist on the operating system because they are not standard fonts or they have never . 
The Art Unit location of your application in the USPTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacky X. Zheng whose telephone number is (571) 270-1122.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm, alt. Friday Off.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y. Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKY X ZHENG/Primary Examiner, Art Unit 2675